541 So.2d 174 (1989)
Andrew OLIVERI, Appellant,
v.
Roseann OLIVERI, Appellee.
No. 88-2761.
District Court of Appeal of Florida, Fourth District.
April 12, 1989.
Donald Loughran, Coral Springs, for appellant.
No appearance for appellee.
*175 PER CURIAM.
In this domestic litigation the wife's motion for temporary relief was automatically referred to a hearing officer for determination pursuant to Florida Rule of Civil Procedure 1.491 and Administrative Order 2.03.18 of the Seventeenth Circuit of Broward County. Despite the limited authority of the hearing officer under that rule to decide only issues of child support, the hearing officer in this case also determined temporary alimony and attorney's fees pendente lite. Although pursuant to Florida Rule of Civil Procedure 1.490(c), with the consent of both parties, a hearing officer could make determinations with regard to attorney's fees and temporary alimony, see Berkheimer v. Berkheimer, 466 So.2d 1219 (Fla. 4th DCA 1985), where both parties did not consent to this procedure in this case, it was beyond the authority of a hearing officer to decide these issues. We therefore reverse the trial court's order insofar as it awards temporary alimony and attorney's fees (based on the hearing officer's report) and remand for further proceedings.
LETTS, GUNTHER and WARNER, JJ., concur.